             Case 8:20-bk-03608-CPM             Doc 133        Filed 06/10/20       Page 1 of 26




                                            ORDERED.
      Dated: June 09, 2020




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                            Case No. 8:20-bk-03608-CPM
                                                              Chapter 11

                                                              Jointly Administered with:
CFRA, LLC                                                     Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                          Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                               SECOND INTERIM ORDER
                         (I) AUTHORIZING THE DEBTORS TO
                         OBTAIN POST-PETITION FINANCING
                     FROM PRE-PETITION LENDERS PURSUANT
                    TO 11 U.S.C. § 364; (II) GRANTING LIENS AND
                SUPERPRIORITY CLAIMS PURSUANT TO 11 U.S.C.
           § 364; (III) GRANTING ADEQUATE PROTECTION PURSUANT
           TO 11 U.S.C. §§ 361, 362, AND 363; AND (IV) GRANTING SUCH
       OTHER AND FURTHER RELIEF THAT THIS COURT FINDS EQUITABLE

        THIS MATTER came on for hearing on June 5, 2020 and June 8, 2020, on the Motion

(the “DIP Financing Motion”)1 [Docket No. 47] of CFRA Holdings, LLC (“CFRA Holdings”),



1
        The Debtors filed a combined Motion for (i) Authority to Obtain Post-petition Financing; and (ii) Authority
        to use Lenders’ Cash Collateral. This Interim Order addresses the request for Authority to incur Post-
        petition Financing. The request for Authority to use Lender’s Cash Collateral is addressed in a separate
        Interim Order. For purposes of this Interim Order the motion is defined as the DIP Financing Motion.


37039154.7
              Case 8:20-bk-03608-CPM           Doc 133       Filed 06/10/20       Page 2 of 26

                                                                            Case No. 8:20-bk-03608-CPM

CFRA, LLC (“CFRA”), and CFRA Tri-Cities, LLC (“CFRA Tri-Cities”)2 in the above-captioned

chapter 11 cases (the “Cases”) pursuant to Sections 105, 362, 363, 364, and 507 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6004

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule

2018-1(g)(2) of the Local Rules of the United States Bankruptcy Court for the Middle District of

Florida (the “Local Rules”), for entry of this second interim consent order (the “Second Interim

Order”) seeking, among other things:

        (i)      authorization for the Debtors to obtain a secured post-petition loan (the “DIP

Loan”) in the aggregate principal amount of up to One Million Dollars ($1,000,000), together

with interest, costs, fees and other expenses and amounts pursuant to the terms and conditions set

forth in that certain Debtor-in-Possession Loan Agreement (the “DIP Loan Agreement”), attached

as Exhibit A to the First Interim Order3, and the notes, agreements and loan documents identified

and referenced therein (collectively, the “DIP Loan Documents”) by and between the Debtors, as

borrowers, and Valley National Bank (“VNB”) and Raymond James Bank, N.A. (“RJB,” and

collectively with VNB, the ”Lenders”) as lenders;

        (ii)     authorization for the Debtors to execute and deliver the DIP Loan Documents to

the Lenders and to perform such other and further acts as may be required in furtherance of the

DIP Loan and the DIP Loan Documents;

        (iii)    authorization for the Debtors to draw on the DIP Loan, subject to the terms and

conditions precedent as set forth in the DIP Loan Documents, and to use proceeds of the DIP

Loan only in accordance with (a) this Second Interim Order, any prior interim orders granted by

the Court with respect to the DIP Financing Motion, and/or a Final DIP Order (defined below)

2
        CFRA Tri-Cities and CFRA are referred to collectively as the “Operating Company Debtors”.
3
        Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the DIP Loan
        Agreement.

37039154.7                                            2
              Case 8:20-bk-03608-CPM       Doc 133      Filed 06/10/20     Page 3 of 26

                                                                      Case No. 8:20-bk-03608-CPM

authorizing entry of the DIP Loan Documents; (b) the then-applicable Approved DIP Budget (as

defined in the DIP Loan Documents), the Interim Approved DIP Budget is attached hereto as

Exhibit A (the “Second Interim Approved DIP Budget”); and (c) any interim and/or final order

authorizing Debtors’ use of Lenders’ cash collateral (the “Cash Collateral Order(s)”);

        (iv)     subject to the Carve-Out (defined below), the granting of allowed superpriority

administrative expense claim status to Lenders in each of the Debtors’ jointly administered cases

herein for all amounts which become due and outstanding to Lenders under the DIP Loan and

DIP Loan Documents (collectively, the “DIP Obligations”);

        (v)      subject to the Carve-out (as defined below) and exclusive of Avoidance Actions

(as defined below), the granting to Lenders automatically perfected first-priority security interests

in and liens on all of the property, assets or interests in property of each Debtor and each Debtor’s

“estate” (as defined in the Bankruptcy Code), in each case of any kind or nature whatsoever, real

or personal, tangible or intangible, and now existing or hereafter acquired or created, including,

without limitation, all accounts, inventory, goods, contract rights, instruments, documents, chattel

paper, real property leases, personal property leases, intellectual property, patents, trademarks,

copyrights and licenses therefor, general intangibles, payment intangibles, tax or other refunds,

insurance proceeds, letters of credit, letter-of-credit rights, supporting obligations, machinery and

equipment, real property, fixtures, all proceeds of leases of real property, all of the issued and

outstanding capital stock of each subsidiary of such Debtor, money, investment property, deposit

accounts, all commercial tort claims and other causes of action, all cash and cash equivalents of

the Debtors and all cash and non-cash proceeds, rents, products, substitutions, accessions and

profits of any of the collateral described above (collectively, with respect to all such entities, the

“DIP Loan Collateral”) to secure all DIP Obligations;




37039154.7                                        3
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20     Page 4 of 26

                                                                     Case No. 8:20-bk-03608-CPM

        (vi)    subject to and effective upon the entry of this Second Interim Order, the waiver by

the Debtors of any right to surcharge against the Collateral pursuant to 11 U.S.C. § 506(c) or

otherwise;

        (vii)   modification of the automatic stay imposed by 11 U.S.C. § 362 to the extent

necessary to provide Lenders with the relief necessary to implement and effectuate the terms and

provisions of the DIP Loan Documents;

        (viii) scheduling a final hearing (the “Final Hearing”) to consider entry of a final order

(the “Final DIP Order”) authorizing the balance of the credit available under the DIP Loan

Documents and/or consideration of a modified and extended Approved DIP Budget and any

requested relief not granted under the Second Interim Order on a final basis, all as set forth in the

DIP Financing Motion and in the DIP Loan Documents.

        NOW THEREFORE, the Court having considered the DIP Financing Motion, the DIP

Loan Documents, and the evidence proffered at the hearing held on May 21, 2020 and the further

hearings held on June 5, 2020 and June 8, 2020 (collectively, the “Hearings”); and due and

appropriate notice of the DIP Financing Motion, the relief requested therein, and the Hearings

having been given in accordance with Bankruptcy Rules 2002, 4001 and 9014; and the Court

having entered a first interim order with respect to the relief requested through the DIP Financing

Motion on May 27, 2020 (the “First Interim Order”) [Docket No. 81] and hearings to consider the

relief requested in the DIP Financing Motion and granted through this Second Interim Order

having been held and concluded; and all objections to the relief requested in the DIP Financing

Motion having been withdrawn, resolved, addressed or overruled by the Court; and it appearing to

the Court that granting the relief requested is necessary to avoid immediate and irreparable harm

to the Debtors and their estates pending the Final Hearing, and otherwise is fair and reasonable

and in the best interests of the Debtors, their estates, their creditors and equity holders; and it


37039154.7                                       4
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20     Page 5 of 26

                                                                     Case No. 8:20-bk-03608-CPM

further appearing, that the Debtors’ estates are unable to obtain unsecured credit for money

borrowed allowable as an administrative expense under Bankruptcy Code Section 503(b)(1); and

after due deliberation and consideration, and for good and sufficient cause appearing therefor;

        THE COURT FINDS AS FOLLOWS:

        A.      Petition Date. On May 6, 2020, (the “Petition Date”) each of the Debtors filed a

separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Middle District of Florida (the “Court”).

        B.      Debtors-in-Possession. The Debtors continue to maintain dominion and control

over their assets and business operations as debtors-in-possession pursuant to 11 U.S.C. §§ 1107

and 1108.

        C.      Jurisdiction and Venue.     This Court has jurisdiction, pursuant to 28 U.S.C.

§§ 157(b) and 1334, over the Debtors’ chapter 11 cases, and over the persons and property

affected hereby. Consideration of the DIP Financing Motion constitutes a core proceeding under

28 U.S.C. § 157(b)(2). Venue for these Cases is proper in this district pursuant to 28 U.S.C. §§

1408 and 1409.

        D.      Official Committees. The Office of the United States Trustee for Region 21

appointed an Official Committee of Unsecured Creditors in the Cases on May 27, 2020.

        E.      Notice. The notice given by the Debtors of the DIP Financing Motion, the relief

requested therein and the Hearings constitutes appropriate, due and sufficient notice thereof and

complies with the Bankruptcy Rules and Local Rules, and no further notice of the relief sought

through the DIP Financing Motion and the relief granted herein is necessary or required.

        F.      Debtors’ Stipulations. The Debtors admit, stipulate, and agree that:

                a.     The Pre-Petition Loan.




37039154.7                                       5
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20    Page 6 of 26

                                                                    Case No. 8:20-bk-03608-CPM

                       i.      Prior to the Petition Date, Lenders, as lenders, extended certain

loans to the Operating Company Debtors, as borrowers, which loans are guaranteed by CFRA

Holdings and are secured by property of the Operating Company Debtors as set forth below.

These loans are evidenced by various agreements and documents that are collectively referred to

as the “Bank Credit Agreements.”

                      ii.      Pursuant to the terms of the Bank Credit Agreements, the Lenders

made available to the Operating Company Debtors a revolving line of credit in the principal amount

of up to Twenty-Six Million ($26,000,000) (the “Prior Loan”).

                     iii.      The Prior Loan comprises (i) a Revolving Line of Credit

Promissory Note dated September 8, 2016 (the “VNB Note”) made by the Operating Company

Debtors and held by VNB in the principal amount of $11,000,000; and (ii) a Revolving Line of

Credit Promissory Note dated September 8, 2016 (the “RJB Note,” and collectively with the VNB

Note, the “Prepetition Notes”) made by the Operating Company Debtors and held by RJB in the

principal amount of $15,000,000. CFRA Holdings guaranteed payment and performance of the

Operating Company Debtors under the Bank Credit Agreements, including the Prepetition Notes,

pursuant to a Guaranty of Payment and Performance dated September 8, 2016 (the “Guaranty”).

                     iv.       As of the Petition Date, the Debtors were jointly and severally

indebted (i) to VNB in the amount of at least $8,269,315.85, exclusive of legal fees and costs due

under the Bank Credit Agreements prior to the Petition Date and exclusive of amounts which accrue

under the Bank Credit Agreements after the Petition Date; (ii) to RJB in the amount of at least

$11,276,339.75, exclusive of legal fees and costs due under the Bank Credit Agreements prior to the

Petition Date and exclusive of amounts which accrue under the Bank Credit Agreements after the

Petition Date; (together, the “Prepetition Indebtedness”).

                b.      The Prepetition Collateral.


37039154.7                                        6
             Case 8:20-bk-03608-CPM          Doc 133     Filed 06/10/20     Page 7 of 26

                                                                      Case No. 8:20-bk-03608-CPM

                         i.      The Operating Company Debtors’ payment of the Prepetition

Indebtedness and performance under the Bank Credit Agreements, including the Prepetition

Notes, are secured by the property identified in that certain Security Agreement dated September

9, 2016 (the “Prepetition Security Agreement”), wherein Operating Company Debtors granted

Lenders valid, binding, perfected security interests and liens (the “Prepetition Liens”) in certain of

their property (the “Prepetition Collateral”).

                        ii.      The Prepetition Indebtedness constitutes the legal, valid and binding

obligations of the Debtors, enforceable against them in accordance with the terms of the Bank

Credit Agreements and/or the Guaranty (other than in respect of the stay of enforcement pursuant

to 11 U.S.C. § 362), and no portion of the Prepetition Indebtedness is subject to avoidance, re-

characterization, reduction, setoff, offset, counterclaim, cross-claim, recoupment, defenses,

disallowance, impairment, recovery, subordination or any challenges pursuant to the Bankruptcy

Code or applicable non-bankruptcy law or regulation by any person or entity. The Debtors are

jointly and severally liable to the respective Lenders in the amount of the Prepetition Indebtedness

as identified herein.

                     iii.        The Prepetition Liens constitute legal, valid, binding, enforceable

(other than in respect of the stay of enforcement pursuant to 11 U.S.C. § 362) and perfected

security interests and liens on the Prepetition Collateral, were granted to, or for the benefit of, the

Lenders, as applicable, for fair consideration and reasonably equivalent value, and are not subject

to defense, counterclaim, re-characterization, subordination or avoidance pursuant to the

Bankruptcy Code or applicable non-bankruptcy law or regulation by any person or entity.

        G.      Findings Regarding the Post-Petition Financing and Use of Cash Collateral.

                a.        Cause. Good cause has been shown for entry of this Second Interim Order.

                b.        Need for Post-Petition Financing and Use of Cash Collateral. The Debtors


37039154.7                                         7
             Case 8:20-bk-03608-CPM       Doc 133      Filed 06/10/20     Page 8 of 26

                                                                    Case No. 8:20-bk-03608-CPM

have an immediate and critical need to obtain the DIP Loan to preserve property of the estates and

maximize the distribution to creditors of the estate. The Debtors contend that they require

immediate authority to use cash collateral of Lenders and obtain the DIP Loan from Lenders in

order to pursue a sale of all or substantially all of the property of the estates and the Debtors do

not have sufficient unencumbered cash or other assets to fund the necessary activities to be

performed during the marketing period.       As noted, supra, the DIP Financing Motion also

incorporates the Debtors’ request for authority to use cash collateral of Lenders in these Cases

(the “Cash Collateral Motion”) and the Debtors have also filed a separate motion to approve

bidding procedures and the sale of property of the estate e (the “Sale Motion”), including property

and property interests utilized in connection with operation of the Debtors’ forty-nine (49)

restaurants (the “Restaurants”) as specifically identified in the Sale Motion. The Debtors contend

that the Sale Motion, DIP Financing Motion and Cash Collateral Motion are inextricably

intertwined. Lenders’ agreement to provide the DIP Loan as set forth herein is contingent upon

the Debtors’ prosecution and the Court’s approval of the Cash Collateral Motion and the Sale

Motion.

                c.    No Credit Available on More Favorable Terms. The Debtors are unable to

obtain financing on terms more favorable than those offered by the Lenders under the DIP Loan

and are unable to obtain unsecured credit allowable under 11 U.S.C. § 503(b)(1) as an

administrative expense. The Debtors are also unable to obtain secured credit under 11 U.S.C. §

364(c) on equal or more favorable terms than those offered by the Lenders under the DIP Loan.

                d.    Use of Proceeds of the DIP Loan. The Debtors have agreed that the

proceeds of the DIP Loan and any Advance shall be used only in accordance with then current

approved budget(s) approved by Lenders (the “Approved DIP Budgets”) and each advance shall

be used solely in a manner consistent with the terms of the DIP Loan, the DIP Loan Documents,


37039154.7                                       8
             Case 8:20-bk-03608-CPM          Doc 133     Filed 06/10/20     Page 9 of 26

                                                                      Case No. 8:20-bk-03608-CPM

this Second Interim Order, any Final DIP Financing Order and any order granting the Cash

Collateral Motion (a “Cash Collateral Order”). Lenders’ consent and approval of any budget for

use of proceeds of the DIP Loan and any Advance shall be in the sole and absolute discretion of

Lenders.

                          i.      Interim Use(s): Per this Second Interim Order, the Debtors shall be

authorized to use the proceeds of the DIP Loan for the designated expenditures and miscellaneous

expense line items set forth in the Second Interim Approved DIP Budget.


                         ii.      Use(s) upon Final DIP Order: Lenders’ agreement to fund the DIP

Loan beyond the Second Interim Approved DIP Budget is contingent upon the entry of an order

approving bidding procedures in connection with the Sale Motion, and entry of the Final DIP

Order, and entry of a final order approving the Cash Collateral Motion, in their entirety and

without amendment, and pursuant to Approved DIP Budgets, as may be approved by Lenders in

their sole discretion.


        H.      Good Faith of the Lenders.

                a.         Willingness to Provide Financing. The Lenders have indicated a

willingness to provide financing to the Debtors subject to: (i) the entry of this Second Interim

Order, including the grant to Lenders of the liens herein; (ii) the approval of the terms and

conditions of the DIP Loan and the DIP Loan Documents; (iii) the entry of an interim order

granting the Cash Collateral Motion; and (iv) entry of an order approving bidding procedures in

connection with the Sale Motion.

                b.         Good Faith Pursuant to 11 U.S.C. § 364(e). Lenders are extending credit

to the Debtors in good faith and, therefore, the security interests, liens, DIP Superpriority Claims

(defined below) and other protections granted pursuant to this Second Interim Order and the DIP


37039154.7                                          9
             Case 8:20-bk-03608-CPM       Doc 133     Filed 06/10/20    Page 10 of 26

                                                                    Case No. 8:20-bk-03608-CPM

Loan Documents to the Lenders will have the protections provided in 11 U.S.C. § 364(e) and will

not be affected by any subsequent reversal, modification, vacatur, amendment, re-argument or

reconsideration of this Second Interim Order or any other order.

        Based upon the foregoing findings and conclusions, the DIP Financing Motion, and the

record before the Court with respect to the DIP Financing Motion, and good and sufficient cause

appearing therefor, IT IS HEREBY ORDERED that:

        1.      Financing Approved. Subject to entry of a further consent order for the interim

use of cash collateral submitted by the Debtors and the Lenders contemporaneously herewith (the

“Second Interim Cash Collateral Order”), the DIP Financing Motion is granted on an interim

basis in accordance with the terms of this Second Interim Order. Entry of a Final DIP Order

authorizing DIP Financing shall be further conditioned upon the Court’s entry of an order

approving bidding procedures in connection with the Sale Motion, and entry of a final order

granting the Cash Collateral Motion, each in their entirety and without amendment.

        2.      Objections Overruled. All objections to entry of this Second Interim Order, to the

extent not withdrawn or resolved, and all reservations of rights included therein, are hereby

overruled. All objections to the approval of the balance of the DIP Loan are reserved. The

objection to the DIP Financing Motion [Docket No. 62] and the further objection and reservation

of rights [Docket No. 78] filed by IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP

Leasing LLC (collectively, the “IHOP Entities”) have been withdrawn pursuant to the settlement

among the Debtors, Lenders and the IHOP Entities as documented in connection with the order

approving bidding procedures in connection with the Sale Motion, the terms and conditions of

which are incorporated herein by reference. The objection to the DIP Financing Motion filed by

the Official Committee of Unsecured Creditors (the “Committee”) [Docket No. 120] is

overruled. For avoidance of doubt, entry of this Second Interim Order is without prejudice to any


37039154.7                                      10
             Case 8:20-bk-03608-CPM       Doc 133     Filed 06/10/20     Page 11 of 26

                                                                     Case No. 8:20-bk-03608-CPM

and all rights of Smartvision Construction, LLC to assert, supplement and/or amend the

objections raised in its Objection to the DIP Financing Motion [Docket No. 91] in connection

with any final hearing on the DIP Financing Motion, as well as with respect to any proposed sale

of any and/or all of the assets of the Debtors, and/or with respect to any plan(s) of reorganization

in these Cases.

        3.        Authorization of the DIP Loan. The Debtors are expressly and immediately

authorized to incur and to perform the DIP Obligations in accordance with, and subject to, the

terms of this Second Interim Order, the DIP Loan Documents, which are expressly approved and

incorporated herein by reference, the Second Interim Approved DIP Budget, and the Second

Interim Cash Collateral Order.

        4.        Authorization to Execute Documentation. The Debtors are hereby authorized to

execute any additional documents and instruments as may be reasonably required by the Lenders

to implement the terms or effectuate the purposes of this Second Interim Order.

        5.        Authorization to Borrow. The Debtors are hereby authorized to request one or

more Advances under the DIP Loan, subject to the terms, conditions, limitations on availability

set forth in this Second Interim Order, the DIP Loan Documents, Second Interim Approved DIP

Budget and the Second Interim Cash Collateral Order.

        6.        No Obligation to Extend Credit. The Lenders shall have no obligation to make

any loan or Advance under the DIP Loan Documents, unless all of the conditions precedent to

the making of such extension of credit under the DIP Loan Documents, the Second Interim Cash

Collateral Order and this Second Interim Order have been satisfied in full or waived by the

Lenders in their sole discretion.

        7.        Budget; Use of DIP Loan Proceeds. From and after the entry of this Second

Interim Order, the Debtors shall use advances under the DIP Loan only for the purposes


37039154.7                                       11
             Case 8:20-bk-03608-CPM        Doc 133       Filed 06/10/20   Page 12 of 26

                                                                     Case No. 8:20-bk-03608-CPM

specifically set forth in this Second Interim Order, the DIP Loan Documents, and/or the Second

Interim Cash Collateral Order, and solely for expenses included in the Second Interim Approved

DIP Budget.

        8.      Superpriority Claims.     Pursuant to 11 U.S.C. § 364(c)(1), all of the DIP

Obligations shall collectively constitute an allowed superpriority administrative expense claim

against the Debtors (the “DIP Superpriority Claims”) in each of these Cases with priority over

any and all administrative expense claims, adequate protection claims, diminution claims, and all

other claims against the Debtors or their estates, at any time existing or arising, of any kind or

nature whatsoever, including without limitation, administrative expenses of the kinds specified in

or ordered pursuant to 11 U.S.C. §§ 105, 326, 328, 330, 331, 364(c), 365, 503(a), 503(b), 506(c),

507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 and 1114, and any

other provision of the Bankruptcy Code, as provided under 11 U.S.C. § 364(c)(1); and which

shall at all times be senior to the rights of the Debtors and their estates and any creditor or other

party in interest to the extent permitted by law.

        9.      DIP Liens.

                a.     As security for the DIP Obligations, effective and perfected upon the date

of this Second Interim Order and without the necessity of the execution or recordation of filings

by the Lenders of mortgages, security agreements, control agreements, pledge agreements,

financing statements or other similar documents, or the possession or control by the Lenders over

any collateral, the following security interests and liens are hereby granted by the Debtors to the

Lenders (the “DIP Liens”):

                      i.       a first priority, perfected security interest in, and lien, under 11

U.S.C. § 364(c)(2) upon: (A) all DIP Loan Collateral to the extent same is not subject to valid,




37039154.7                                          12
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20      Page 13 of 26

                                                                      Case No. 8:20-bk-03608-CPM

perfected and non-avoidable liens which are entitled to priority over the DIP Liens; and (B) the

Prepetition Collateral; and

                     ii.       a junior lien, under 11 U.S.C. § 364(c)(3), upon all of the DIP Loan

Collateral to the extent same is not subject to valid, perfected and non-avoidable liens (other than

the Prepetition Liens) in favor of third parties which are entitled to priority over the DIP Liens.

                b.     The DIP Liens shall be senior priming liens on all Prepetition Collateral

senior to all Prepetition Liens thereon and any Adequate Protection Liens (as defined below)

thereon, but subject only to (i) the Carve-Out, and (ii) liens that are valid, binding, perfected and

unavoidable as of the Petition Date (other than the Prepetition Liens) and which are entitled to

priority over the DIP Liens.

                c.     The DIP Loan Collateral shall not include any claims or causes of action

arising under 11 U.S.C. §§ 542, 544, 545, 547, 548, 550, 551, 553(b) or 724(a) (collectively,

“Avoidance Actions”); and shall not apply to any proceeds of Avoidance Actions.

                d.     For the avoidance of doubt and notwithstanding anything to the contrary

contained herein, unless otherwise expressly permitted by the terms of the applicable lease and

subject to the rights of all landlords and sublessors therein, any liens granted under this Order

shall not include the Debtors’ real property leases (including, for the avoidance of doubt, any

ground leases), but shall include the proceeds from the disposition of all such leases.

                e.     For the avoidance of doubt, and notwithstanding anything to the contrary

contained herein, the DIP Loan Collateral shall not include the franchise agreements and

development agreements by and between any of the Debtors, as franchisee, and IHOP

Franchising, LLC, a Delaware limited liability company, and its successors and assigns, as

franchisor (“IHOP”) (the “Franchise Agreements”), or the equipment, machinery, furniture,

fixtures and other personal property leased by any of the Debtors from IHOP or any affiliate of


37039154.7                                        13
                 Case 8:20-bk-03608-CPM             Doc 133        Filed 06/10/20        Page 14 of 26

                                                                                   Case No. 8:20-bk-03608-CPM

    IHOP (the “IHOP Leases”), but the DIP Loan Collateral shall include the proceeds from the

    disposition of any or all of the Franchise Agreements and IHOP Leases.4

            10.      Pre-Petition Secured Parties’ Adequate Protection.

                     a.       The Lenders are entitled, pursuant to 11 U.S.C.§§ 361, 363(e) and

    364(d)(1), to adequate protection to the extent and priority of their liens in the Prepetition

    Collateral, including cash collateral, for any diminution in the value of their interests in the

    Prepetition Collateral, including, without limitation, any such diminution that may result from

    the sale, lease or use by the Debtors (or other actual consumption) of cash collateral and any

    other Prepetition Collateral, and the imposition of the automatic stay pursuant to 11 U.S.C. § 362

    (each, a “Diminution Claim”). As adequate protection for such Diminution Claims, the Lenders

    are granted, nunc pro tunc to the Petition Date, the following adequate protection (collectively,

    the “Adequate Protection Provisions”):

                     b.       Adequate Protection Liens. Subject to paragraph 9.e.n.4, the Lenders are

    hereby granted valid and perfected replacement security interests in and liens on any of the DIP

    Loan Collateral in which the Lenders did not have valid, perfected liens and security interests as

    of the Petition Date (the “Adequate Protection Liens”); provided, that the Adequate Protection

    Liens shall not attach to the Avoidance Actions or the proceeds of the Avoidance Actions.

            11.      Repayment of DIP Loan. All DIP Obligations shall be due and payable in full, as

    set forth in the DIP Loan Documents. Unless otherwise agreed in writing by Lenders, the first

    proceeds from any sale, assignment, or disposition of DIP Loan Collateral shall be disbursed to

    Lenders up to the outstanding amounts due under the DIP Loan Documents at the time of each

    such sale, assignment, or disposition of DIP Loan Collateral.



4
           However, for purposes of this Interim Order, such proceeds shall not include proceeds from the disposition of
           personal property under any of the IHOP Leases that are not true leases.

    37039154.7                                              14
             Case 8:20-bk-03608-CPM      Doc 133     Filed 06/10/20     Page 15 of 26

                                                                   Case No. 8:20-bk-03608-CPM

        12.     Reservation of Rights of Lenders. Notwithstanding any other provision hereof, the

grant of adequate protection to the Lenders in the form of the Adequate Protection Provisions is

without prejudice to the right of any Lender to seek modification of the grant of adequate

protection provided hereby so as to provide different or additional adequate protection, upon

proper notice and without prejudice to the right of the Debtors or any other party to contest such

modification.

        13.     Perfection of DIP Liens and Adequate Protection Liens. The DIP Liens and the

Adequate Protection Liens shall be and hereby are fully perfected liens and security interests,

effective and perfected upon the date of this Second Interim Order. This Second Interim Order

shall be sufficient and conclusive evidence of the validity, perfection, and priority of the DIP

Liens and the Adequate Protection Liens, without the necessity of filing or recording any

financing statement, mortgage, notice, or other instrument or document which may otherwise be

required under the law or regulation of any jurisdiction or the taking of any other action to

validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens and the

Adequate Protection Liens.

        14.     Payments of Debtors’ Professionals - Carve Out.

                a.     Advances under the DIP Loan shall be used for payment of allowed fees

and expenses of: (i) Debtors’ counsel, Saul Ewing Arnstein & Lehr LLP (“Debtors’ Counsel”);

(ii) any chief restructuring officer, and his/her firm, that may be retained in the Cases

(collectively the “CRO,”); and (iii) proposed counsel for the Official Committee of Unsecured

Creditors, Squire Patton Boggs (US) LLP (“Committee’s Counsel” and, collectively with the

Debtors’ Counsel and the CRO, the “Retained Professionals”), in the amounts set forth on the

Second Interim Approved Budget (collectively, the “Second Interim Professional Fee Payments”




37039154.7                                      15
             Case 8:20-bk-03608-CPM     Doc 133     Filed 06/10/20    Page 16 of 26

                                                                   Case No. 8:20-bk-03608-CPM

and, collectively with all amounts set forth in any prior Interim Approved DIP Budgets, the

“Professional Fee Payments”).

                b.    The Second Interim Professional Fee Payments have and/or shall be

funded from Lenders’ Cash Collateral (as defined in the Cash Collateral Motion) and/or the

proceeds of the DIP Loan as, when, and to the extent set forth in the Second Interim Approved

DIP Budget and subject to the terms and conditions of the DIP Loan Documents, this Second

Interim Order and the Second Interim Cash Collateral Order. The Debtors shall wire transfer

funds to the Saul Ewing Arnstein & Lehr LLP Client Trust Account (to the extent of such funds

actually deposited, the “Carve-Out Reserve Account”) in the amounts equal to, but not to exceed,

the amounts budgeted for the Retained Professionals set forth in the Second Interim Approved

DIP Budget for each such week.        Debtors’ Counsel shall release to itself, the CRO or

Committee’s Counsel, as the case may be, such amounts as are payable pursuant to an applicable

Order of this Court, including, without limitation, an order approving the CRO Retention Motion

(defined below), any order approving interim compensation procedures in the Cases and any

order granting interim or final fee applications in the Cases. In making payments from the

Carve-Out Reserve Account, Debtors’ Counsel shall be entitled to rely on written certifications

from the CRO as to the amount the CRO is due and owing from the Carve-Out Reserve Account

and in no circumstance shall Debtors’ Counsel be obligated to pay any party other than from the

funds held, from time to time, in the Carve-Out Reserve Account.

                c.    The entitlement of Debtors’ Counsel and Committee’s Counsel to retain

their portion of the Second Interim Professional Fee Payments is contingent upon (i) entry of

Orders, respectively, by the Bankruptcy Court approving the retention of Debtors’ Counsel and

Committee’s Counsel pursuant to 11 U.S.C. §§ 105, 327, 328, 1103, or 363, Bankruptcy Rule

2016(b), and Local Rule 2016-1; and (ii) entry of an Order by the Bankruptcy Court allowing and


37039154.7                                     16
             Case 8:20-bk-03608-CPM              Doc 133       Filed 06/10/20         Page 17 of 26

                                                                                Case No. 8:20-bk-03608-CPM

approving compensation and/or reimbursement to said professional pursuant to 11 U.S.C. §§ 330

and 331, and shall be further limited to the amount(s) allowed and approved pursuant to such

Order(s) (an “Allowed Fee Order”).

                 d.       The entitlement of the CRO and his/her firm to retain their portion of the

Initial Professional Fee Payments is contingent upon compliance with the terms and conditions

of the Order approving the CRO’s retention in these cases [Docket No. 71].

                 e.       Pursuant to 11 U.S.C. § 364(c)(1), the Second Interim Professional Fee

Payments are and shall be included in the allowed DIP super priority claims awarded to Lenders

under this Second Interim Order; provided that each of the liens and claims, including the DIP

super priority claims granted to the Lenders in connection with the DIP Loan, shall be subject

only to a “Carve-Out”5 from the Lenders’ Collateral for: (i) all fees required to be paid to the

Clerk of the Bankruptcy Court and to the Office of the United States Trustee pursuant to

section 1930(a)(6) of title 28 of the United States Code and (ii) any unpaid portion of the

Professional Fee Payments, awarded by entry of an Allowed Fee Order or pursuant to the terms

and conditions set forth in the Order approving the CRO’s retention, which fees and charges have

not been otherwise paid with unencumbered estate funds. Any Carve Out obligations shall be

paid from any unencumbered funds of the Debtors’ estates before being paid from any collateral

5
        The “Carve Out” shall mean (a) the unpaid fees and expenses incurred by Retained Professionals that were
        incurred (i) on and after the Petition Date and before the Termination Date (as defined in the DIP Loan
        Agreement) (both only if the Lenders terminate the Debtors’ use of proceeds of the DIP Loan and Lenders’
        cash collateral as a result of the occurrence of a Termination Event (as defined in the DIP Loan Agreement)
        and the Agent delivers notice to counsel for the Debtors that the Agent has exercised its right to terminate
        the Debtors’ use of cash collateral as a result of the occurrence of a Termination Event) but not in excess of
        the total aggregate amount set forth in the Interim Approved DIP Budgets, and (ii) provided that, in each
        case, such fees and expenses are ultimately allowed on a final basis by this Court and are not excluded from
        the Carve Out under the later provisions hereof; and (b) any unpaid fees payable to the U.S. Trustee and
        Clerk of the Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code. All
        prepetition retainers and any other unencumbered property of the estate shall be used to pay any allowed
        fees and expenses of the Retained Professionals before any payment of such fees or expenses are made from
        the Carve Out.




37039154.7                                              17
             Case 8:20-bk-03608-CPM       Doc 133     Filed 06/10/20     Page 18 of 26

                                                                     Case No. 8:20-bk-03608-CPM

of Lenders. No part of the Carve Out shall be available to pay professional fees incurred by any

other party in the Cases.

                f.     Nothing herein shall constitute a cap on the amount of professional fees

and expenses that may be incurred or allowed in the Cases; provided that no payments of such

fees and expenses shall be made from Lenders’ Cash Collateral, Lenders Collateral and/or the

DIP Loan proceeds except as, when, and to the extent set forth in Approved DIP Budgets, and

subject to the terms and conditions of the DIP Loan Documents, this Second Interim Order and

the Second Interim Cash Collateral Order. Moreover, nothing herein shall be construed as

consent to the allowance of any fees or expenses of the Retained Professionals or shall affect the

rights of Lenders to object to such amount.

                g.     In exchange for the consideration afforded by Lenders under this Second

Interim Order, none of the Lenders’ respective interests in property of the Debtors’ estates shall

be, with respect to any fees, expenses or charges incurred by the Retained Professionals or any

other professional retained by any of the Debtors, subject to the surcharge provisions of section

506(c) of the Bankruptcy Code, the enhancement of collateral provisions of section 552 of the

Bankruptcy Code, or any other legal or equitable doctrine (including unjust enrichment).

                h.     No portion of the Lenders’ Cash Collateral, Lenders’ Collateral, the DIP

Loan proceeds or Carve Out may be used to pay any fees or expenses incurred by any entity in

connection with any claim, actions or services adverse to Lenders, Agent or their affiliates (direct

or indirect), or any of their respective directors, officers, members (direct or indirect), partner,

equity owner, agent, servant, employees, counsel, consultants or other representative

(collectively, the “Lender Parties”), including (i) preventing, hindering or delaying Agent’s or

Lenders’ enforcement or realization upon any collateral upon the occurrence of the Termination

Date, (ii) using or seeking to use Cash Collateral or selling other Collateral without Lenders’


37039154.7                                       18
             Case 8:20-bk-03608-CPM       Doc 133      Filed 06/10/20     Page 19 of 26

                                                                     Case No. 8:20-bk-03608-CPM

consent, (iii) incurring indebtedness with a priority equal or senior to Lenders’ interest in

property of the estate, (iv) objecting to or contesting in any manner, or raising any defense to, the

validity, extent, amount, perfection, priority or enforceability of Lenders’ claims or security

interests, or (v) commencing and continuing any adversary proceeding against any of the Lender

Parties, provided, however, that up to $7,500 of the Carve-Out may be used by professionals

retained by the Official Committee of Unsecured Creditors to investigate the validity, extent,

amount, perfection, priority and/or enforceability of Lenders’ claims and security interests.

                i.     Upon the Termination Date, and with the exception of the accrued but

unfunded portion of the Carve Out incurred in accordance with any Interim Approved Budget

prior to the Termination Date, Lenders shall have no obligation to fund any Carve Out for

amounts incurred in excess of the aggregate of the weekly line items for the period prior to the

Termination Date.

        15.     Termination. As and when set forth in the DIP Loan Agreement, Lenders may

terminate the Debtors’ ability to draw upon the DIP Loan or receive Advances, including at any

time, for any reason or no reason, in the sole and absolute discretion of Lenders. As of the

Termination Date, Debtors shall no longer have any ability to access or draw upon the DIP Loan,

except that the Termination Event shall not impact draws and disbursements already made or in

process under the DIP Loan, nor shall it impact the Lenders' obligations with respect to the Carve-

Out and the Post-Termination Carve-Out (defined below), subject to the condition for payment

thereof as set forth herein. For purposes herein, "Post-Termination Carve-Out" shall mean

reasonably necessary fees and expenses incurred by Debtors’ Counsel and the CRO following the

Termination Date in order to conclude the Cases, including with respect to seeking dismissal

and/or conversion of the Cases, up to a cap of $35,000. With the exception of the $35,000 limit on

the Post-Termination Carve Out, the Post-Termination Carve Out shall be subject to the same


37039154.7                                       19
             Case 8:20-bk-03608-CPM              Doc 133        Filed 06/10/20         Page 20 of 26

                                                                                  Case No. 8:20-bk-03608-CPM

terms and conditions as the Carve Out.             In addition, the Debtors may draw upon the DIP Loan

after the Termination Date for the sole express purpose of paying for essential Utility Services6

incurred after the Petition Date and through the Termination Date, which amounts shall be

included on subsequent Approved DIP Budgets, subject to the approval of the Lenders.

        16.      Good Faith Under 11 U.S.C. § 364(e); No Modification or Stay of this Second

Interim Order. Lenders are extending credit to the Debtors pursuant to the DIP Loan Documents

and in good faith and, therefore, the security interests, liens, DIP Superpriority Claims, and other

protections granted pursuant to this Second Interim Order and the DIP Loan Documents to the

Lenders will have the protections provided in 11 U.S.C. § 364(e) and will not be affected by any

subsequent reversal, modification, vacatur, amendment, reargument or reconsideration of this

Second Interim Order or any other order.

        17.      Proofs of Claim. Lenders shall not be required to file proofs of claim in the Cases

for any claim allowed herein in relation to the DIP Loan or the Prepetition Indebtedness. The

Lenders are hereby authorized and entitled, in their sole discretion, but not required, to file (and

amend and/or supplement, as it sees fit) a proof of claim in these cases for any claim allowed

herein in relation to the DIP Loan or the Prepetition Indebtedness.

        18.      Limitations on the DIP Loan and the DIP Loan Collateral. The DIP Loan and the

DIP Loan Collateral may not be used in connection with: (a) preventing, hindering, or delaying

any of the Lenders’ enforcement or realization upon any of the DIP Loan Collateral or

Prepetition Collateral; (b) objecting to or challenging in any way any claims or, liens of the

Lenders; (c) the pursuit of any affirmative claims of recovery against either of the Lenders; or (d)

6
        “Utility Services,” as used herein, means the limited, post-petition utility services, including but not limited
        to electricity, water, telephone and/or internet services actually provided at each of the Debtors’ locations
        required to preserve the value of the Debtors’ assets, as set forth more fully in the Debtors’ Motion for Entry
        of Conditional Order: (A) Prohibiting Utilities from Altering, Refusing or Discontinuing Service on Account
        of Pre-Petition Invoices; and (B) Establishing Procedures for Additional Adequate Assurances being filed
        contemporaneously herewith.

37039154.7                                               20
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20      Page 21 of 26

                                                                      Case No. 8:20-bk-03608-CPM

prosecuting an objection to, or contesting in any manner, or raising any defenses to (but not the

investigation of), the validity, extent, amount, perfection, priority, or enforceability of any of the

Prepetition Liens, the Prepetition Indebtedness, the DIP Obligations, the DIP Liens, or any other

rights or interests of the Lenders.

        19.     Prohibition on Liens/Subordination. Except as otherwise provided in the DIP

Loan Documents or this Second Interim Order, the Debtors shall not seek to have the DIP Liens

be: (i) made subject or subordinated to, or made pari passu with, any other lien, security interest

or claim existing as of the Petition Date, or created under 11 U.S.C. §§ 363 or 364(d) or

otherwise; or (ii) made subject to any lien or security interest that is avoided and preserved for

the benefit of the Debtor’s estates under 11 U.S.C. § 551.

        20.     Modification of the Automatic Stay. The automatic stay imposed under 11 U.S.C.

§ 362(a) is hereby modified to the extent necessary (i) to authorize the Debtors to pay, and

Lenders to retain and apply, payments made in accordance with the terms of this Second Interim

Order and consistent with the DIP Loan Documents including, without limitation, payments of

accrued interest and payments of principal amounts outstanding under the DIP Loan; and (ii)

upon the occurrence of a Termination Event as defined in the DIP Loan Documents, to authorize

Lenders to pursue any and all rights under the DIP Liens and as to the DIP Collateral without

further court order.    Notwithstanding anything to the contrary contained herein, upon the

occurrence and continuance of an event of default, the Lenders may enter upon leased premises

only as provided by (i) any separate agreement by and between the applicable landlord and the

Lenders (the terms of which shall be reasonably acceptable to the parties thereto), (ii) applicable

non-bankruptcy law, or (iii) an order from the Bankruptcy Court on no less than five (5) days’

notice to the applicable landlord.




37039154.7                                        21
             Case 8:20-bk-03608-CPM       Doc 133       Filed 06/10/20    Page 22 of 26

                                                                     Case No. 8:20-bk-03608-CPM

        21.     Limitation on Charging Expenses Against Collateral. Except to the extent of the

Initial Carve-Out, the Debtors hereby waive any rights they may have to charge against or to

recover from the DIP Loan Collateral expenses of administration of these Cases or any future

proceeding that may result therefrom, including a case under chapter 7 of the Bankruptcy Code,

pursuant to 11 U.S.C. § 506(c), the enhancement of collateral provisions of 11 U.S.C. § 552, or

any other legal or equitable doctrine (including, without limitation, unjust enrichment) or any

similar principle of law, without the prior written consent of the Lenders. In no event shall the

Lenders be subject to the “equities of the case” exception contained in 11 U.S.C. § 552(b) or any

other similar doctrine with respect to the DIP Loan Collateral.

        22.     No Waiver by Failure to Seek Relief. The failure of the Lenders to seek relief or

otherwise exercise their rights and remedies under this Second Interim Order, the DIP Loan

Documents, or applicable law, as the case may be, shall not constitute a waiver of any of the

rights hereunder, thereunder, or otherwise.

        23.     Binding Effect of Second Interim Order. Immediately upon execution by this

Court, the terms and provisions of this Second Interim Order shall become valid and binding

upon and inure to the benefit of the Debtors, the Lenders, all other creditors of the Debtors, and

all other parties in interest and their respective successors and assigns, including upon dismissal

of the Cases.

        24.     Priority of Terms. To the extent of any specific conflict between or among (a) the

DIP Financing Motion, the DIP Loan Documents, or any other agreements, on the one hand, and

(b) the terms and provisions of this Second Interim Order, on the other hand, the terms and

provisions of this Second Interim Order shall govern.

        25.     No Modification of Second Interim Order. The Debtors irrevocably waive the

right to seek and shall not, without the Lenders’ prior written consent, seek or consent to, directly


37039154.7                                       22
             Case 8:20-bk-03608-CPM         Doc 133      Filed 06/10/20     Page 23 of 26

                                                                        Case No. 8:20-bk-03608-CPM

or indirectly: (a) any modification, stay, vacatur or amendment to this Second Interim Order; or

(b) the granting of any lien on any of the DIP Loan Collateral with priority equal or superior to

the DIP Liens, except as specifically provided herein or in the DIP Loan Documents.

         26.    Modifications of DIP Loan Documents, and Approved DIP Budget. The Debtors

are hereby authorized, without further order of this Court, to enter into agreements with the

Lenders providing for any non-material modifications to the DIP Loan Documents or the Second

Interim Approved DIP Budget necessary to conform the terms of this Second Interim Order.

         27.    Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Second Interim

Order.

         28.    Survival. The terms and provisions of this Second Interim Order, including the

claims, liens, security interests and other protections granted to the Lenders pursuant to this

Second Interim Order and/or the DIP Loan Documents, notwithstanding the entry of any such

order, shall continue in the Cases, or following dismissal of the Cases, and shall maintain their

priority as provided by this Second Interim Order until all the DIP Obligations, pursuant to the

DIP Loan Documents and this Second Interim Order, have been indefeasibly paid in full (such

payment being without prejudice to any terms or provisions contained in the DIP Loan which

survive such discharge by their terms), and all commitments to extend credit under the DIP Loan

are terminated.

         29.    Bankruptcy Rule 7052. This Second Interim Order shall constitute findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052. Any finding of fact shall constitute a

finding of fact even if it is stated as a conclusion of law, and any conclusion of law shall

constitute a conclusion of law even if it is stated as a finding of fact.




37039154.7                                         23
             Case 8:20-bk-03608-CPM        Doc 133     Filed 06/10/20     Page 24 of 26

                                                                      Case No. 8:20-bk-03608-CPM

        30.     Further Hearing. The Court shall hold a further hearing to consider the relief

requested in the Motion on June 19, 2020 at 2:00 p.m. (ET).

        31.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this

Second Interim Order and DIP Loan Documents according to their terms.


AGREED AS TO FORM, ENTRY AND CONTENT:

SAUL EWING ARNSTEIN & LEHR LLP                     K&L GATES LLP


By: /s/ Aaron S. Applebaum___                      By: /s/ Daniel M. Eliades_______
   Carmen Contreras-Martinez                           Daniel M. Eliades, Esq.
   Florida Bar No. 093475                              David S. Catuogno, Esq.
   701 Brickell Avenue, 17th Floor                     One Newark Center, 10th Floor
   Miami, FL 33131                                     Newark, New Jersey 07102
   Telephone: (305) 428-4500                           Tel: (973) 848-4000
   Facsimile: (305) 374-4744                           Facsimile: (973) 848-4001
   Carmen.Contreras-Martinez@saul.com                  Email: daniel.eliades@klgates.com
                                                       Email: david.catuogno@klgates.com
    -and-
                                                       Counsel to Valley National Bank and
    Stephen B. Ravin                                   Raymond James Bank, N.A,
    Florida Bar No. 293768 (inactive status)
    Aaron S. Applebaum
    1037 Raymond Boulevard
    Suite 1520
    Newark, NJ 07102
    Telephone: (973) 286-6700
    Facsimile: (973) 286-6800
    Stephen.Ravin@saul.com
    Aaron.Applebaum@saul.com

Counsel for Debtors and Debtors-in-
Possession



                                               # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)



37039154.7                                       24
             Case 8:20-bk-03608-CPM   Doc 133   Filed 06/10/20   Page 25 of 26




                                   EXHIBIT A
                      SECOND INTERIM APPROVED DIP BUDGET




37039154.7
                                                   Case 8:20-bk-03608-CPM                       Doc 133           Filed 06/10/20             Page 26 of 26


                                          CFRA, LLC; CFRA Holdings, LLC; CFRA Tri-Cities, LLC
                                          1-Week Budget & Cash Flow

                                                                                                                                         1                     Week
                                          ($ thousands)                                                                              Projected                   1
                                          Week Ending Date                                                                           6/6/2020                  Total

                                          Cash Receipts
                                                   DIP Draws                                                                         $       117           $       117
                                                   A/R Collections (Gross)                                                                   -                     -
                                                       Less Discount                                                                         -                     -
                                                        A/R Collections (Net)                                                        $       -             $       -
                                                   Equipment Sales                                                                           -                     -
                                                   Franchise Sales                                                                           -                     -
                                          Total Cash Receipts                                                                        $       117           $       117



                                           Cash Disbursements
                                                    Rents (1)                                                                        $       -             $       -
                                                    Utilities (2)(3)                                                                          25                    25
                                                    Insurance                                                                                 32                    32
                                                    Debtors Counsel                                                                            25                   25
                                                    Debtors CRO                                                                                25                   25
                                                    Appraisal                                                                                -                     -
                                                    Miscellaneous                                                                               5                    5
                                                    US Trustee Fees                                                                          -                     -
                                                    Contingency                                                                                 5                    5
                                                    Creditors Committee Counsel                                                              -                     -
                                                    Secured Lender Fees and Interest                                                         -                     -
                                           Total Cash Disbursements                                                                  $       117           $       117

                                           Net Weekly Cash Flow                                                                      $       -             $       -

                                           Beginning Cash Balance                                                                            -                     -

                                           Ending Cash Balance                                                                       $       -             $       -

                                          Notes:


                                          1. Monthly rent of $715,000, though IHOP subleases require weekly payments. Assumes June rent is paid out of sales proceeds.
                                          2. Site utilities and security are maintained. Assumes $25,000 for security with utilities later in the month.
                                          3. No site landscaping or other maintenance included.




Tentative Preliminary Draft: For Review and Discussion Purposes Only. Subject to Change. UNAUDITED.                                                                      CFRA BK Filing Budget - 060120 - 060820 rev1
